Writ of Mandamus Denied and Opinion Filed January 6. 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01656-CV

                        IN RE MARY CANDACE EVANS, Relator


                 Original Proceeding from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-06268-C

                            MEMORANDUM OPINION
                         Before Justices Moseley, Fillmore, and Brown
                                  Opinion by Justice Moseley


       Relator contends the trial court erred in granting the motion of Dr. Richard Malouf and

Leanne Malouf to Strike the Hearing of Relator’s Motion to Dismiss Pursuant to TEX. CIV.

PRAC. & REM. CODE Section 27. The facts and issues are well known to the parties, so we need

not recount them herein. We conclude relator’s petition does not satisfy the requirements of the

Texas Rules of Appellate Procedure. See TEX. R. APP. P. 52.3(j); In re Butler, 270 S.W.3d 757,

758 (Tex. App.–Dallas 2008, orig. proceeding). Accordingly, we DENY relator’s petition for

writ of mandamus.




131656F.P05                                       /Jim Moseley/
                                                  JIM MOSELEY
                                                  JUSTICE